Citation Nr: 1111833	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure and/or ionizing radiation exposure.

3.  Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to February 1979 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO assigned a higher 10 percent rating for the Veteran's service-connected bilateral hearing loss effective March 24, 2008, the date of claim, and denied his claim for service connection for a respiratory disability, to include as due to asbestos exposure and/or ionizing radiation exposure.  A notice of disagreement was received in December 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009.  

Further, the remaining issues on appeal come before the Board from a March 2009 rating decision, in which the RO granted the Veteran's claim for service connection for PTSD, assigning an initial 30 percent rating, and denied his claim of entitlement to TDIU.  A notice of disagreement was received in April 2009, a statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.  

The March 2009 rating decision also assigned a 20 percent disability rating for the Veteran's service-connected bilateral hearing loss, effective March 24, 2008.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

The Board also observes that an April 2007 Board decision denied the Veteran's claims for service connection for PTSD and for major depression.  The Veteran timely appealed the Board's April 2007 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2008, the Court granted a Joint Motion for Remand and vacated and remanded the Board's April 2007 decision.  In November 2008, the Board remanded these issues.  As noted above, service connection for PTSD was granted in the March 2009 rating decision and that same month, the Veteran withdrew his claim of service connection for major depression.  Thus, there remain no allegations of errors of fact or law for appellate consideration of this issue.  See 38 C.F.R. § 20.204,

Additional evidence, specifically VA treatment records, was associated with the claims file after the most recent supplemental statements of the case issued by the RO in July 2009.  This evidence is relevant to the issues of entitlement to service connection for respiratory disability and entitlement to an increased rating for PTSD and is addressed in the Remand below with respect to these issues.  However, this medical evidence does not address the severity of the Veteran's bilateral hearing loss.  Accordingly, as this evidence is not pertinent with respect to this issue, RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

The issues of entitlement to service connection for a respiratory disability, to include as due to asbestos exposure and/or ionizing radiation exposure; entitlement to an initial higher rating for posttraumatic stress disorder (PTSD); and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are  REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by a Roman numeral designation of IV in the right ear and a Roman numeral designation of VIII in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.85, 4.86, Tables VI, VIA, VII, DC 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Duty to Notify

In a letter issued in March 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim for an increased rating for bilateral hearing loss, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran to submit medical evidence showing that his service-connected bilateral hearing loss had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this  letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, additional notice of the five elements of a service-connection claim was provided in the March 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in March 2008, which was prior to the April 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing March 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained, including VA and private treatment records, and associated with the Veteran's claims file.  The Veteran's Social Security Administration (SSA) records also have been obtained and associated with the claims file.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in April 2008 and December 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

However, relevant to the evaluation for the Veteran's bilateral hearing loss disability, the Board notes that, in Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.  § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

In this case, the April 2008 VA examiner indicated that the Veteran had difficulty hearing in most situations and the September 2008 VA examiner observed that the Veteran's hearing loss interfered with his ability to understand speech.  Moreover, the Veteran has not asserted any other functional effects.  Therefore, the Board finds the VA examinations are sufficient under Martinak and the functional effects of his hearing loss disability were adequately addressed to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of entitlement to an increased rating for bilateral hearing loss. 

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected bilateral hearing loss currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.85, DC 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII through XI; where hearing in the better ear is IV, and hearing in the poorer ear is VI through VIII; or where hearing in the better ear is V and hearing in the poorer ear is V or VI. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The Veteran filed his current claim for an increased rating in March 2008.  The recent medical evidence shows that, on VA audiology examination in April 2008, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
90
105+
LEFT
25
45
75
85
95

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 70 percent in the left ear.  The puretone threshold average was 70 decibels (dB) in the right ear and 75 dB in the left ear.  The diagnosis was mild to profound bilateral sensorineural hearing loss

On VA audiology examination in December 2008, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
90
105+
LEFT
25
45
75
90
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 52 percent in the left ear.  The puretone threshold average was 70 decibels (dB) in the right ear and 75 dB in the left ear.  The VA audiologist stated that these results indicated that, although the Veteran's auditory thresholds had remained essentially stable since his most recent examination, there had been a significant decrease in his word recognition ability.  The diagnosis was unchanged.

Although the claims file was not reviewed in conjunction with the VA examinations, the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations to be sufficient for rating purposes.  

VA treatment records have also been reviewed and associated with the claims file.  While the records do show that the Veteran was provided with hearing aids, the records do not address the rating criteria for hearing loss.  

Therefore, based on the medical evidence of record, the Board finds that the preponderance of the evidence is against assigning a disability rating greater than 20 percent for the Veteran's service-connected bilateral hearing loss.  Again, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Based on the VA examination results in April 2008, the Veteran's right ear hearing loss was assigned a Roman numeral designation of II and his left ear hearing loss was assigned a Roman numeral designation of VI, which equates to a 10 percent rating for bilateral hearing loss under Table VI.  See 38 C.F.R. § 4.85, Tables VI, VII.  Further, based on VA examination results in December 2008, the Veteran's right ear hearing loss was assigned a Roman numeral designation of IV and his left ear hearing loss was assigned a Roman numeral designation of VIII, which equates to a 20 percent rating for bilateral hearing loss under Table VI.  See 38 C.F.R. § 4.85, Tables VI, VII.  Neither of the examiners who saw the Veteran in April and in December 2008 certified that use of speech discrimination test was not appropriate.  There also is no indication either in April or in December 2008 of an exceptional pattern of hearing impairment such that 38 C.F.R. § 4.86 is applicable.  See 38 C.F.R. § 4.86.  The Veteran has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 20 percent for service-connected bilateral hearing loss at any time during the appeal period.  In summary, the Board finds that the criteria for a disability rating greater than 20 percent for service-connected bilateral hearing loss have not been met.

Finally, the degree of disability due to the Veteran's service-connected bilateral hearing loss has been shown to be stable throughout the appeal period.  Consequently, the Board finds that staged ratings for service-connected bilateral hearing loss are not appropriate since distinct time periods with different ratable symptoms are not identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

As noted above, the Court has found that the schedular criteria for hearing loss do not adequately address the functional effects that the Veteran's disability has on his daily activities.  However, in this case, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected hearing loss disorder resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards.  Although, there has been indication that the Veteran frequently misunderstood people, the evidence does not show that this affected his ability to work.  Further, there is no evidence to show that the Veteran has ever been hospitalized for his hearing loss.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent for bilateral hearing loss is denied.


REMAND

The present appeal also includes the issues of entitlement to service connection for a respiratory disability, to include as due to asbestos exposure and/or ionizing radiation exposure, and entitlement to an initial higher rating for PTSD, currently rated as 30 percent disabling.  As noted above, additional VA treatment records were associated with the claims file after the most recent supplemental statements of the case issued in July 2009.  In contrast to the issue of entitlement to an increased rating for bilateral hearing loss, these records are pertinent to these issues.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R.  § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R.  § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these issues must be returned to the RO for review of the additional medical evidence.   
 
Further, with respect to the issue of service connection for a respiratory disability, service treatment records document treatment for respiratory illnesses, including pneumonia, bronchitis and flu syndrome.  The records also included a DD Form 1141 documenting exposure to ionizing radiation.  Although the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).  Further, given that the Veteran served aboard a ship while in the Navy, additional development with respect to the Veteran's asbestos exposure history is required.  Moreover, under the circumstances, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any current respiratory disability.  

With respect to the issue of an initial higher rating for PTSD, the Board observes that the Veteran was afforded a VA examination in December 2008.  The examiner specifically noted no presence of suicidal thoughts and assigned a Global Assessment of Functioning (GAF) score of 60.  However, a subsequent January 2009 private report showed that the Veteran admitted having recurring suicidal thoughts along with a plan.  Further, a GAF score of 50 was assigned.  Moreover, an April 2009 health care provider certification by a private psychiatrist also indicated that the Veteran's disability had increased recently due to stress of medical conditions and tests.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the medical evidence that appears to show an increase in severity, the Board finds that a new VA examination is necessary to determine the severity of the Veteran's PTSD. 

Lastly, the Veteran is also seeking entitlement to TDIU.  The Board observes that service connection is in effect for PTSD, evaluated as 30 percent disabling, bilateral hearing loss, evaluated as 20 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, bilateral tinnitus, evaluated as 10 percent disabling, urinary frequency associated with diabetes mellitus, evaluated as 10 percent disabling, and for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities associated with diabetes mellitus, evaluated as 10 percent disabling in each extremity.  Given that the Veteran's service-connected diabetes mellitus, urinary frequency and peripheral neuropathy of the upper and lower extremities all result from a common etiology, they can be considered one disability for purposes of TDIU pursuant to 38 C.F.R. § 4.16(a).  When combining these ratings, including the bilateral factor for the upper and lower extremities, under the Combined Ratings Table, the evaluation is 50 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Further, the Veteran's current combined evaluation for compensation is 80 percent.  Accordingly, he currently does meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  However, to date, the Veteran has not been provided with a VA examination which addresses the impact of his service-connected disabilities on his employability.  Accordingly, the Board finds that the RO should conduct additional development and then adjudicate his TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the service department, or other appropriate authority and provide them with copies of all of the Veterans service personnel records and request that they verify whether the Veteran's duties during service would have exposed him to asbestos.  

2.  Appropriate action should be taken to obtain any VA treatment records from September 2009 to the present. 

3.  Schedule the Veteran for a VA examination, by a pulmonologist ,for respiratory system disorders to include obstructive, restrictive, and interstitial disorders.  The examination report should include a detailed account of all manifestations of lung disorders found to be present.  Ensure that the examiner is informed of the Veteran's correct military history including the dates of active service, branch, and any radiation and asbestos exposure.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically the following tests should be conducted: 

1)  PFTs to include values for FEV-1; FEV-1/FVC; and DLCO (SB).  The examiner should also indicate a narrative interpretation of the test results to indicate the type of ventilatory defect, if any, they represent, and the diagnoses that would be supported.

2)  High Contrast Chest CT.  The examiner should also indicate a narrative interpretation of the results to indicate the diagnosis of type of respiratory disorder supported by CT evidence.

The examiner is to review the evidence of record and the test results and indicate the diagnoses of any current respiratory disorders present and express an opinion as to the etiology of any disorders diagnosed, including any relationship to the respiratory diseases treated in service as well as ionizing radiation or asbestos exposure.  

The report of examination must include a complete rationale for all opinions expressed and must specifically discuss any evidence of record inconsistent with the conclusions reached.  The examiner must explain how he or she arrived at whatever diagnosis (or diagnoses) is rendered and, if the diagnosis is asbestosis or other asbestos related disease, precisely the exposure to which the examiner attributes the disease.  

The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must annotate the claims file as to whether the claims folder and this remand were reviewed.  The examiner must also indicate whether he or she is a pulmonologist.  

4.  Schedule the Veteran for an appropriate VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Further, based on the record, it appears that the Veteran has also been diagnosed with other psychiatric disabilities.  The examiner should offer an opinion as to whether these disabilities are also related to the Veteran's service and/or his service-connected PTSD.  If the examiner determines that the Veteran has other psychiatric disabilities separate and apart from her PTSD that are not related to service, the examiner should clearly delineate all symptoms associated with his PTSD from all other psychiatric symptoms.  In addition, the examiner should assign a GAF score reflecting the PTSD symptoms.  The examiner should also offer an opinion on whether the Veteran's service- connected PTSD renders him unable to secure or follow a substantially gainful occupation (more than marginal employment).  A complete rationale must be provided for any opinion expressed.

5.  Schedule the Veteran for appropriate examination(s) to determine the effects of his bilateral hearing loss, diabetes mellitus, bilateral tinnitus, urinary frequency associated with diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus on his ability to obtain and maintain employment.  The claims file must be provided to the examiner(s) for review.  The examiner(s) should obtain a complete occupational history from the Veteran, if possible.  Based on the results of the Veteran's physical examination and a review of the claims file, the examiner(s) is asked to opine whether the Veteran's service-connected bilateral hearing loss, diabetes mellitus, bilateral tinnitus, urinary frequency associated with diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities associated with diabetes mellitus, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  A complete rationale must be provided for any opinion expressed.

6.  Thereafter, the RO should review the expanded record, to specifically include all evidence received since the July 2009 supplemental statements of the case, and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


